Citation Nr: 1714463	
Decision Date: 05/03/17    Archive Date: 05/11/17

DOCKET NO.  12-25 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include schizoaffective disorder.   


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

I. Altendorfer, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from June 1988 to May 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  The RO in Oakland, California certified the appeal to the Board.  The Veteran's claims file remains in the jurisdiction of the Oakland RO.

The Board has expanded the claim on appeal to one for service connection for other acquired psychiatric disorders, to include schizoaffective disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  The change is also reflected on the title page.

In October 2016, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The Board sought a Veterans Health Administration (VHA) expert opinion in March 2017 and received a response in April 2017.  


FINDING OF FACT

The Veteran's schizoaffective disorder had its clinical onset during his period of active service.   


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder diagnosed as schizoaffective disorder have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.309(a) (2016).
REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he began to experience auditory hallucinations during active duty and that he continued to experience psychotic symptoms which worsened after he separated from service.  He initially filed a claim for service connection of Posttraumatic Stress Disorder (PTSD).  As noted above, the Veteran's claim has been expanded to include other acquired psychiatric disorders.  Following review of the evidence of record, the Board finds that although the Veteran does not currently meet the criteria for service connection for PTSD, service connection for schizoaffective disorder is warranted.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duties to notify and assist is necessary.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires competent evidence of: (1) a current disability; (2) an in-service precipitating disease, injury, or event; and (3) a causal relationship, such as, a nexus between the current disability and the in-service event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125 (a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  See 38 38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. § 4.125 (a) require that a diagnosis of a mental disorder conform to the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th Edition (1994) (DSM-IV).

Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  The condition of schizoaffective disorder (included under psychosis) is a "chronic disease" which is listed under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) apply.  38 C.F.R. §§ 3.303, 3.309(a), 3.384(e); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  In order to show a "chronic" disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required in order to establish entitlement to service connection.  38 C.F.R. § 3.303(b). 

Parenthetically, the Board notes that the DSM-IV was updated with the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 5th Edition (2013) (DSM-V).  Effective March 19, 2015, VA adopted as final, without change, its interim rule amending the portion of its Schedule for Rating Disabilities (i.e., 38 C.F.R. §§ 3.384, 4.125, 4.126, 4.127, and 4.130) dealing with mental disorders and its adjudication regulations to refer to certain mental disorders in accordance with DSM-V.  See 53 Fed. Reg. 14308 (March 19, 2015).  However, the provisions of the rule only apply to all applications for benefits that are received by VA or that are pending before the agency of original jurisdiction on or after August 4, 2014.  The Board finds that it may adjudicate the current appeal without first providing the Veteran with notice of this change in the regulation because this lack of notice is harmless error.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

In making all determinations, the Board must fully consider the lay assertions of record.  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Schizophrenia is a common type of psychosis, characterized by a disorder in perception, content of thought, and thought processes (hallucination and delusions), and extensive withdrawal of the individual's interest from other people and the outside world, and the investment of it in his own.  See Stedman's Medical Dictionary, 27th ed., pg. 1600.  Schizoaffective disorder includes a mixture of symptoms suggestive of both schizophrenia and a mood disorder.  Id. at 1578.

Turning to the Veteran's claim, the Board first considers whether the Veteran has a current psychiatric disorder.  The Board notes that the Veteran has been diagnosed during the course of the appeal with various psychiatric conditions.

Since June 1995, the Veteran has been diagnosed with differing subtypes of schizophrenia as well as schizophreniform disorder.  VA treatment records from the Houston VA Medical Center first diagnosed the Veteran with paranoid schizophrenia on June 25, 1995.  Later, VA treatment records showed a diagnosis of schizophreniform in February 1997.  In March 1997, the Veteran filed a claim of entitlement to service connection for schizophrenia.  In an April 1997 VA treatment record, a clinician at the Northern California Health System provided a diagnosis of schizophrenia and noted that the Veteran had been hospitalized for psychiatric treatment three times in 1995. 

Later that year, in October 1997, the Veteran was hospitalized at a Portland VA medical facility.  VA treatment records documented a diagnosis of "chronic paranoid schizophrenia."  October 1999 VA progress notes recorded the Veteran experiencing auditory and visual hallucinations and revealed an impression of chronic paranoid schizophrenia.  In December 1999, VA treatment records indicated a diagnosis of "schizophrenia, noncompliant with medication."

April 2009 treatment records obtained from the Social Security Administration documented a provisional diagnosis of PTSD, pending review of criterion A (verifying a stressor). 

Early 2011 VA treatment records revealed differing psychiatric diagnoses, to include psychotic disorder, schizotypal personality disorder, schizophrenia, schizoaffective disorder, and PTSD.  In February 2011, the Veteran underwent a psychological assessment in order to clarify his psychiatric diagnosis.  Progress notes revealed diagnostic considerations to include PTSD, cannabis abuse, alcohol dependence, and schizotypal personality disorder.  The clinician noted that "he likely fits the criteria for schizotypal PD."  In regards to PTSD, the clinician noted that "he does have certain symptoms."  In April 2011, VA progress notes recorded a provisional diagnosis of PTSD. 

The VHA specialist's April 2017 opinion diagnosed the Veteran with schizoaffective disorder, depressive type and cannabis use disorder, severe, chronic, with perceptual disturbances, based upon a review of the entirety of the Veteran's claims file.  The specialist further noted that "[t]here is no currently compelling clinical evidence of any other DSM 5 conditions, including specific personality, mood, anxiety, or other substance use disorders."  

Medical treatment records indicate that the Veteran has not met the diagnostic criteria for PTSD, as the only diagnoses of record have been provisional in nature.  However, the Veteran has met the diagnostic criteria for schizoaffective disorder.  Accordingly, the first element of service connection is met and the Board proceeds to consider whether the Veteran's current diagnosis of schizoaffective disorder is related to his service. 

In this regard, the Board first considers whether there is evidence that the Veteran's schizoaffective disorder had its clinical onset in service.  In October 2016, the Veteran attended a videoconference hearing.  The Veteran recalled experiencing auditory hallucinations during service and other psychotic symptoms shortly after separation.  Specifically, the Veteran testified that on "one year to the day" of separation he experienced severe psychotic symptoms.  He stated that he would "never forget it."  

The Veteran underwent a VA examination in November 2015 for PTSD.  In the examiner's report, the examiner opined that "it is more likely than not that the Veteran experienced a psychotic break after his discharge from the Navy in 1994 (there are no indicators in his records of any psychotic symptoms while he was in the military) and he was experiencing significant symptoms in 1995."  The VHA specialist characterized this event as an "acute psychotic episode" in his April 2017 opinion. 

Private medical treatment records indicate that shortly after this acute psychotic episode he was admitted to the Georgia Mental Health Institute.  The Veteran was confined between May 24, 1995 and May 31, 1995.  The discharge summary reported the Veteran being "extremely delusional" during his admission.  Upon discharge, the Veteran was diagnosed with cannabis delusional disorder.  June 1995 VA treatment records documented a diagnosis of paranoid schizophrenia. 

The Board finds the Veteran's testimony regarding the onset of auditory hallucinations in service to be credible.  The Veteran's description of the event and contemporaneous medical evidence support the veracity of the Veteran's testimony.  In addition, two separate medical professionals characterized the May 2015 event as a type of psychotic episode: either a "psychotic break" or an "acute psychotic episode."  Therefore, the Board concludes that the Veteran exhibited auditory hallucinations during service and experienced a psychotic episode within one year of separation.  

The remaining question, then, is whether the Veteran's current schizoaffective disorder is related to the psychotic symptoms that he experienced within one year of separation.

At the October 2016 videoconference hearing, the Veteran testified that he began experiencing auditory hallucinations during service.  He explained that his hallucinations worsened to a degree where he was briefly hospitalized after separation.  Medical records revealed that he continued to undergo mental health treatment after the June 1995 hospitalization, including in February 1997, April 1997, October 1997, October 1999, December 1999, and early 2011. 

The VHA specialist attributed the Veteran's May 1995 acute psychotic behavior to the Veteran's contemporaneous abuse of alcohol and marijuana.  The specialist noted that the Veteran admitted to regularly using marijuana.  Also, the examiner's opinion relied upon "widely accepted scientific evidence that acute and chronic psychotic states can be induced in previously well-functioning individuals by regular cannabis use."  Because there was no evidence of marijuana use during active duty, the specialist concluded that "it is less likely than not that there is a reliable medical nexus of association between the May 1995 hospitalization and his active duty service, within an interval of unknown actual duration but deemed to be approximately one year."   
 
In considering the record as a whole, the Board finds that it is at least as likely as not that the Veteran's in-service symptoms were of a psychotic nature and further that they are related to his current schizoaffective disorder.  The Board acknowledges that the medical definition of schizophrenia is "a disorder of thought processes, such as, hallucinations and delusions . . . ."  Stedman's Medical Dictionary, 27th ed., pg. 1600, symptoms the Veteran reported experiencing in service.  Further, schizophrenia is known to typically have a gradual onset, without an obvious precipitating event.  Id.  The Veteran offered credible testimony in October 2016 that he began hearing voices in service and these hallucinations worsened over the years.  Competent medical evidence characterized the Veteran's May 1995 incident as an acute psychotic episode.  In addition, since May 1995, the Veteran has continually sought mental health treatment for schizophrenia and schizoaffective disorder. 

In contrast, the Board affords less probative value to the VHA specialist opinion because the specialist failed to consider the Veteran's testimony that he experienced auditory hallucinations in service, and in rendering the opinion, the specialist attributed the May 1995 psychotic episode to the Veteran's abuse of alcohol and marijuana and offered a negative nexus opinion because service records lacked evidence of marijuana use.  While the specialist addressed the May 1995 episode, he did not consider the Veteran's testimony of in-service auditory hallucinations, and thus did not account for the discrepancy in finding that such hallucinations were related to the abuse of marijuana.  Finally, the Board finds the fact that schizophrenia typically has a gradual onset, and the Veteran's disorder was determined to be severe at the time of his initial treatment further lessens the probative value of the specialist's opinion, as a typically gradual onset makes it at least as likely as not that the Veteran's schizophrenia existed prior to the date when he first sought treatment for the disorder in 1995.

In light of the fact that the April 2017 VHA specialist stated that the Veteran experienced a psychotic episode within one year of separation, the Veteran testified that he has continually experienced auditory hallucinations during service, there is no evidence of marijuana use during service, and treatment records document a history of schizophrenia or schizoaffective disorder since June 1995, the Board resolves any doubt in the Veteran's favor. 

As such, the Board finds that the Veteran's current schizoaffective disorder was incurred in service, has been continuously symptomatic since its onset, and service connection is established.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.309(a) (2016).


ORDER

Service connection for an acquired psychiatric disorder, diagnosed as schizoaffective disorder, is granted.



____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


